—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered May 7, 1992, as denied their motion to strike the plaintiffs’ interrogatories in their entirety.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs’ interrogatories, to the extent that they were upheld by the court and temporally limited in scope, are material and necessary to the prosecution of the plaintiffs’ case (see, CPLR 3101; Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.